677 S.E.2d 847 (2009)
STATE
v.
Mario Lynn PHILLIPS.
No. 48A08.
Supreme Court of North Carolina.
June 2, 2009.
Barbara S. Blackman, Assistant Appellate Defender, for Phillips.
Robert Montgomery, Special Deputy Attorney General, Garland N. Yates, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 29th day of May 2009 by Defendant for Extension of Time to File Brief:
"Motion Allowed. Defendant (Phillips) shall have up to and including the 6th day of July 2009 to file and serve his/her brief with this Court. By order of the Court in conference this the 2nd day of June 2009."